Citation Nr: 1233642	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as eczema.

2.  Entitlement to a rating in excess of 50 percent for service connected hearing loss, to include whether the reduction from 50 percent to 30 percent for service-connected bilateral hearing loss, effective May 1, 2012, was proper.

3.  Entitlement to an initial rating in excess 30 percent for a depressive disorder.  

4.  Entitlement to an effective date prior to March 15, 2006, for the award of service connection for a left leg condition, including scars.  

5.  Entitlement to an effective date prior to March 15, 2006, for the award of service connection for a hearing loss disability.  

6.  Entitlement to an effective date prior to December 12, 2008, for the assignment of a total rating due to individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to October 1943.

These matters came before the Board of Veterans' Appeals (Board) on appeal from July 2006, August 2007, February 2010, august 2010, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board notes that in September 2006, the Veteran filed a claim of entitlement to service connection for eczema.  In August 2007, the RO denied that claim.  Later that month, the RO notified the Veteran of that decision and of his appellate rights.  In May 2008, the Veteran submitted additional evidence with respect to the issue of service connection for eczema.  In February 2009, the RO confirmed and continued its prior denial of service connection for eczema.  In so doing, the RO found that the Veteran had not submitted new and material evidence to reopen that claim.  On February 23, 2009, the Veteran was notified of that decision and of his appellate rights.  In May 2009, the Veteran was examined by VA, in part, to determine, the nature and etiology of his eczema.  In a February 2, 2010, statement, the Veteran asserted that his eczema was getting worse and requested an additional VA examination.  That same month, the RO again found that the Veteran had not submitted new and material evidence with which to reopen his claim of entitlement to service connection for eczema.  The Veteran disagreed with that decision, and this appeal ensued.  

Notably, none of the foregoing rating decisions issued during the pendency of this appeal became final.  In this regard, 38 C.F.R. § 3.156(b) states that new and material evidence received prior to the expiration of the appeal period would be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  The Board concludes that it is most advantageous to the Veteran to consider his claim of entitlement to service connection for eczema from the date of his claim for service connection rather than require new and material evidence for the merits of his claim to be considered.  Accordingly, the Board has characterized the issue on appeal as entitlement to service connection for eczema. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Eczema was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated thereto.  

2.  The evidence shows that the improvement in the Veteran's hearing acuity reflected on his October 2011 VA examination will not be maintained under the ordinary conditions of life.  

3.  Since the filing of the Veteran's claim for increased compensation, his bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level VII in the right ear and Level VI in the left ear.

4.  Since the award of service connection, the Veteran's service-connected depressive disorder has resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to mild symptoms.  

5.  The Veteran first filed a claim of entitlement to service connection for a left leg condition, including scars, on March 15, 2006.

6.  The Veteran did not contest the assigned effective date pursuant to the RO's July 2006 rating decision until his June 2010 correspondence, and he has not at any point alleged there was CUE in the underlying rating decision. 

7.  On December 12, 2008, the Veteran met the criteria for a TDIU.  


CONCLUSIONS OF LAW

1.  Eczema is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria have been met for restoration of a 50 percent rating for the Veteran's service-connected hearing loss disability.  38 U.S.C.A. §§ 1155 (West); 38 C.F.R. §§ 3.105, 4.85, Diagnostic Code 6100 (2011).

3.  The criteria for a rating in excess of 50 percent for service-connected hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

4.  The criteria have not been met for an initial rating in excess of 30 percent for a depressive disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).

5.  The assignment of an effective date earlier than March 15, 2006, for the award of service connection for a left leg infection, including scars, is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160, 3.400 (2011).

6.  The claim for an effective date earlier than March 16, 2006, for the award of service connection for a bilateral hearing loss disability is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.201 (2011); see Rudd v. Nicholson, 20 Vet. App. 296 (2006).

7.  The criteria have not been met for an effective date prior to December 12, 2008, for entitlement to a TDIU.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

It is now clear that for increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102   (2010). 

At the outset, the Board notes that with regard to Veteran's disagreement with the assigned disability rating for his service-connected depressive disorder and with the effective dates for the award of service connection and of TDIU, VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  As the Veteran's current appeal as to these specific issues stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board further notes that in July 2006, the RO granted the Veteran's claim of entitlement to service connection for a hearing loss disability, effective March 15, 2006.  In June 2010, the Veteran filed a claim of entitlement to an effective date earlier than March 15, 2006, for the award of service connection for bilateral hearing loss.  In August 2010, the RO denied that claim, and this appeal ensued.  Generally, VA has a duty to assist the Veteran in the development of that claim.  However, VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004.  As will be discussed below, there is no legal basis for the claim for an effective date of service connection for a hearing loss disability prior to March 15, 2006.  Therefore, the Board need take no further action to assist the Veteran in the development of that claim.  

The Board also finds that the notice requirements have been satisfied with regard to the Veteran's claim of service connection for eczema and his claim for increased compensation for his service-connected hearing loss disability.  Specifically, those claims were received in September 2006 and November 2010, respectively.  Following the receipt of those applications, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed the Veteran that in order to establish increased ratings for his service-connected disabilities, the evidence had to show that those disabilities had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

The Veteran has not disputed the contents of the VCAA notice letters in this case. Further, the Board finds that notice letters dated in November 2006 and March 2012 comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  VA obtained or ensured the presence of the Veteran's service treatment records; an August 1947 report from C. F. F., M.D., reflecting the Veteran's treatment from May 1946 to January 1947; a report reflecting the Veteran's VA hospitalization in August 1947; a report from R. B. P., M.D., reflecting the Veteran's treatment in September 1947; records reflecting his VA treatment from April 1984 through April 2012; records reflecting  the Veteran's August 2006 treatment by Associated Ear, Nose, and Throat Physicians, P.C.; a report from R. F. L., M.D., reflecting the Veteran's treatment in April 2008; a report from J. B., Ph.D., reflecting the Veteran's treatment in March 2009; a May 2009 statement from the Veteran's former employer; and records from Nebraska Pain Consultants, reflecting the Veteran's treatment in September and October 2010.  

In April 2006, the National Personnel Records Center reported that the Veteran's service treatment records had been destroyed in a 1973 fire at the center.  Despite that report, however, the Board notes that copies of the Veteran's service treatment records had been obtained in 1947 in conjunction with a claim for VA compensation filed in December 1946.  Not only did the receipt of those records predate the aforementioned fire, the Veteran has not identified any missing records reflecting his treatment during service.  Therefore, the Board concludes that there are no additional outstanding service treatment records to be acquired.  Indeed, development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In February and July 1947; September 1950; May 2006; May and June 2007; February, May, and July 2009; and February 2010, to determine, in part, the nature and etiology of the Veteran's skin disorder(s) and the extent of impairment attributable to his service-connected disabilities.  Generally, the VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical disorders, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Board has offered the Veteran an opportunity to have a hearing before a member of the Board.  However, to date, he has declined to accept that offer.  


II.  Analysis

A.  Service Connection 

The Veteran seeks entitlement to service connection for eczema.  He contends that it was noted in service and shortly after his separation from service by C. F. F., M.D., and that it has been present since that time.  Therefore, he maintains that service connection is warranted on a direct basis.  In the alternative, he contends that his eczema is a residual of his service-connected cellulitis of the left knee.  Therefore, he also contends that service connection is warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report that he had skin problems in service and that he has had them since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Veteran's service treatment records, and the reports of his July 1942 service entrance examination and his October 1943 service separation examination show multiple scars on his left lower extremity.  In January 1943, he was treated for trichophytosis secoris, moderately severe and for nonsuppurative cellulitis of the left knee.  However, his service treatment records and reports of his service entrance and separation examinations are negative for any complaints or clinical findings of eczema.  Although the Veteran maintains that eczema continued shortly after service, a review of the records of treatment by C. F. F., M.D., dated in 1947, shows that the Veteran was treated for cellulitis of the left leg and a fungus infection of the left foot.  (Parenthetically, it should be noted that service connection was subsequently granted for the residuals of cellulitis of the left knee and for epidermophytosis of the feet.  Each was evaluated as noncompensably disabling, effective October 17, 1943.)  Dr. F. reported no findings with respect to the claimed eczema.  Moreover, despite VA examinations of the Veteran's skin in February and July 1947 and September 1950, and treatment in September 1947 by R. B. P., M.D., there were no findings of eczema.  Rather, the record shows that such a disorder was not manifested until January 2002, when it was placed on the Veteran's problem list.  Not only was that many years after the Veteran's separation from service, there were no findings of a nexus to service.  

The lack of evidence of eczema in service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the Veteran's claim of entitlement to service connection for that disorder.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

The Board notes that in April 2008, R. F. L., M.D., recorded the Veteran's assertion that his eczema had started in 1943.  However, Dr. L. made no findings or rendered any opinion to that effect.  Nevertheless, in May 2009, the Veteran was afforded a VA examination to determine the nature and etiology of any skin disorder found to be present.  Following the May 2009 VA examination, the diagnosis of eczema was confirmed.  The lesions were located on the Veteran's shins, bilaterally, and there was eczematous flaking of the feet and heels.  Although the Veteran reported that such disorder could be the result of his service-connected cellulitis of the left knee, the VA examiner found no residuals of cellulitis of the left knee.  Moreover, he found no evidence of epidermophytosis of the feet.  Thus, there was no basis on which to grant secondary service connection.  Indeed, the examiner stated that the eczematous lesions did not appear to represent service-connected conditions, and the Veteran has not presented any competent, objective evidence to the contrary.  

Absent evidence of eczema in service and absent any competent objective evidence of a nexus to service or to a service-connected disability, the Veteran does not meet the criteria for service connection on a direct or secondary basis.  Therefore, service connection for eczema is not warranted, and the appeal is denied.   

B.  Disability Ratings

The Veteran seeks higher evaluations for his service-connected hearing loss disability and for his service-connected depressive disorder.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where, as in the case of the Veteran's service-connected hearing loss, "entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).


Hearing Loss 

In a July 2006 rating decision, the Veteran was granted service connection for bilateral hearing loss, which was evaluated as 10 percent disabling, effective March 15, 2006.  The Veteran disagreed with the disability rating assigned and in a July 2007 decision the RO increased the Veteran's disability rating to 40 percent, effective June 27, 2007.  An SOC addressing the Veteran's hearing loss disability rating was issued that same month.  The Veteran did not thereafter file a VA Form 9 (Appeal to the Board of Veterans' Appeals), and the July 2006 rating decision became final.  See 38 C.F.R. § 20.200 (an appeal to the Board consists of a timely NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal).  

In December 2008, however, the Veteran submitted a statement wherein he requested an increased evaluation for his service-connected bilateral hearing loss, stating that his hearing acuity had worsened.  In a February 2009 decision, the RO assigned to the Veteran's service connected hearing loss a 50 percent disability rating, effective December 15, 2008.  That same month, the Veteran filed an NOD as to the assignment of December 15, 2008, as the effective date of his 50 percent disability evaluation.  An SOC addressing that issue was issued in June 2009 and the Veteran filed a timely VA Form 9.  In a January 2010 decision, the Board found that an effective date prior to December 15, 2008, for the assignment of 50 percent disability evaluation for service-connected bilateral hearing loss was not warranted.  

In a statement received in November 2010, the Veteran asserted that his service-connected bilateral hearing loss had worsened.  Subsequently, in February 2012, based on the results of audiometric testing conducted as a part of an October 2011 VA examination, the RO reduced the Veteran's disability evaluation to 30 percent, effective May 1, 2012.  In March 2012, the Veteran disagreed with the rating reduction and an appeal of that issue was perfected in May 2012.

In light of the procedural history outlined above, the issues currently before the Board with regard the Veteran's service-connected bilateral hearing loss is whether the reduction of that evaluation from 50 percent to 30 percent, effective May 1, 2012, was proper, and whether the Veteran is entitled to a rating in excess of 50 percent.

Where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified and given 60 days to present additional evidence.  38 C.F.R. § 3.105(e) (2011).

However, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In this case, the Veteran's 50 percent rating was in effect from December 15, 2008, to May 1, 2012, a period of less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) do not apply in this case, and the evaluation can be reduced on reexamination demonstrating improvement in the disability.  38 C.F.R. § 3.344(c) (2011) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).

In determining whether the reduction from 50 percent to 30 percent for the Veteran's service-connected bilateral hearing loss was proper, the Board has reviewed the relevant evidence concerning the severity of the Veteran's hearing loss since he first filed a claim of service connection for the disability in 2006.  In this regard, the Board notes that for VA purposes, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (providing that disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations); 38 C.F.R. § 4.85, DC 6100 (2011).  The evaluations assigned for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  The degrees of disability for bilateral hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100.  As set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See id.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and each ear is to be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  38 C.F.R. § 4.86(b).

At the outset, the Board notes that although the Veteran has demonstrated exceptional pattern of hearing impairment, 38 C.F.R. § 4.86 need not be discussed as it is not relevant to the issues currently before the Board because such application is not more advantageous to the Veteran.

A review of the record shows that audiometric testing conducted in May 2006 revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
60
60
60
70
LEFT
NA
55
60
55
75

After rounding, the average puretone threshold in the right ear was 63 decibels and 61 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 80 percent in the left ear.  The foregoing findings were commensurate with Level IV hearing acuity in each ear, which was compatible with the initially assigned 10 percent disability evaluation.  38 C.F.R. § 4.85, Table VI and Table VII (2011).  

In August 2006, audiometric testing at Associated Ear, Nose, and Throat Physicians, P.C., demonstrated average puretone thresholds of 63 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 56 percent in the left ear.  This evidence is suggestive of worsening hearing loss.  

During a June 2007 VA examination, audiometric testing revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
65
65
65
75
LEFT
NA
55
60
55
65

After rounding, the average puretone threshold in the right ear was 68 decibels and 59 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 48 percent in the right ear and of 60 percent in the left ear.  The foregoing findings were commensurate with Level VIII hearing acuity in the right ear and Level VI hearing acuity in the left ear, which were compatible with a 40 percent disability evaluation.  38 C.F.R. § 4.85, Table VI and Table VII.  

VA outpatient treatment notes dated in September 2007, September 2008, and February and June 2009, show that the Veteran was issued hearing aids by VA.  Audiometric testing conducted during a February 2009 VA examination revealed average puretone thresholds of 61 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 40 percent in the right ear and of 54 percent in the left ear.  The foregoing findings were commensurate with Level IX hearing acuity in the right ear and Level VII hearing acuity in the left ear, which were compatible with a 50 percent disability evaluation.  38 C.F.R. § 4.85, Table VI and Table VII.  

During an October 2011 VA examination, audiometric testing revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
65
70
80
80
LEFT
NA
60
65
65
70

After rounding, the average puretone threshold in the right ear was 74 decibels and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 62 percent in the left ear.  The foregoing findings were commensurate with Level VII hearing acuity in the right ear and Level VI hearing acuity in the left ear, which were compatible with a 30 percent disability evaluation.  38 C.F.R. § 4.85, Table VI and Table VII.  

The multiple audiometric examinations, performed from May 2006 through February 2009, show a steady deterioration in the Veteran's hearing acuity and a commensurate increase in his disability ratings from 10 to 50 percent.  Then in during the October 2011 VA examination, there was evidence of improvement.  While the Board does not question the accuracy of the puretone thresholds or the percentage of speech discrimination, the evidence of improvement after several years of steady deterioration raises the question as to whether such improvement will be maintained under the ordinary conditions of life.  Indeed, in view of the Veteran's history since 2006, the findings contained in the October 2011 VA examination report raise a substantial doubt as to whether there has been an actual improvement in the Veteran's hearing loss disability.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).  Accordingly, the 50 percent schedular rating for the Veteran's service-connected hearing loss disability will be restored.  

As noted above, in his November 2010 statement, the Veteran asserted that his hearing loss had worsened.  Accordingly, the Board has also considered whether a rating in excess of 50 percent is warranted, but finds that it is not.  Notably, applying the October 2011 audiometric test results to Tables VI, VIa, and VII, the Veteran did not meet the criteria for a 50 percent rating.  As such, there is simply no basis upon which to assign a rating in excess of 50 percent.  Further, there is no other audiometric data of record dated during the relevant time period to establish entitlement to a rating in excess of 50 percent.  Therefore, at this time, a 50 percent rating, and no more, is warranted for the Veteran's hearing loss disability.

Depressive Disorder

The Veteran's service-connected depressive disorder has been evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under that Diagnostic Code, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

A 50 percent rating is warranted for depressive disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2011).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

Relevant to an evaluation of the level of impairment caused by depression is the Veteran's Global Assessment of Functioning (GAF) score.  It is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV); see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 (2011).  

A GAF score of 61 to 70 reflects "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 41 to 50 signifies "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."

In February 2010, the RO granted the Veteran's claim of entitlement to service connection for a depressive disorder and assigned a 30 percent disability evaluation, effective December 22, 2008.  The Veteran disagreed with the assigned rating, and this appeal ensued.  

In a May 2009 evaluation report by J. B., Ph.D., it was stated that the Veteran's depression was manifested feelings of sadness and hopelessness about the future, diminished pleasure in activities he formerly found enjoyable, moderate sleep difficulties and appetite interference, fatigue, and difficulty concentrating.  Thoughts of suicide were specifically denied.  Dr. B. determined that the Veteran met the criteria for a diagnosis of major depression and opined that the Veteran was not capable of substantially gainful employment, because his depression affected his ability to function independently, appropriately, and effectively.  Psychological testing showed that his depression was moderate in degree, and a GAF of 45 was assigned.  

VA outpatient treatment records show that since approximately September 2007, the Veteran has been followed by VA for a psychiatric disorder, diagnosed primarily as a depressive disorder.  Evidence dated since service connection became effective shows that such disorder is manifested primarily by a depressed mood, irritability, and impaired sleep.  However, as noted during the December 2010 VA examination, the Veteran is generally cooperative, friendly, and attentive, and is oriented to person, time, and place.  He demonstrates good hygiene and is neatly groomed and appropriately dressed.  His thought processes and content are unremarkable without evidence of delusions or hallucinations.  His intelligence is above average, and he understands that he not only has a problem but the outcomes of his behavior.  There is no evidence of inappropriate behavior or panic attacks, and he demonstrates good impulse control.  In addition, there is no evidence of violent episodes or of homicidal or suicidal ideation.  The most recent examiner found that the Veteran's psychiatric disorder did not interfere with his performance of the activities of daily living; and there is no evidence to suggest that it affects his employment.  Indeed, the Veteran was employed by a railroad company for many years, and a statement from his employer and the report of the February 2010 VA examination shows that he retired due to age or length of service, not disability.  In this regard, the examiner opined that the Veteran's depression, not otherwise specified, was such that it would produce intermittent periods of inability to perform occupational tasks with associated decreases in work efficiency.  The Veteran's assigned GAF has ranged from a high of 65 in May 2009 to a low of 55 in November 2009.  Following the most recent examination, his GAF was 60.

A review of the evidence discloses that the Veteran's depressive disorder is manifested primarily a depressed mood, irritability, complaints of sleep impairment, and mild immediate memory impairment.  Although Dr. B. suggests that the Veteran's depression has a more significant impact and precludes him from performing all forms of substantially gainful employment, the preponderance of the evidence, such as the VA treatment records and the report of the February 2010 VA psychiatric examination, show that generally, he is functioning satisfactorily, with routine behavior, self-care, and normal conversation.  Indeed, the most recent VA examiner found the Veteran's depressive disorder to be productive of no more than intermittent periods of inability to perform occupational tasks with associated decreases in work efficiency.  

In considering the apparent disparity in findings between Dr. B. and the VA examiner, the Board finds the report of the VA examiner to be more full and complete than the report of Dr. B.  Unlike Dr. B., the VA examiner reviewed the Veteran's claims file and medical records, while the history reported by Dr. B. was gleaned from the Veteran alone.  In addition, the findings recorded by the VA examiner are more consistent with the evidence contained in the treatment records than those of Dr. B.  Such findings meet or more nearly approximate the schedular criteria for the 30 percent rating currently in effect.  

Not only do the findings contained in the VA treatment records and examination report tend to confirm the 30 percent rating, the preponderance of the evidence shows that Veteran does not demonstrate many of the requirements for the next higher evaluation, such as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  In fact, the most recent VA examiner specifically stated that the Veteran did not demonstrate reduced reliability and productivity due to symptoms of his mental disorder.  Therefore, the Board finds that the evidence more nearly reflects the criteria for the 30 percent rating and that an increase is not warranted at this time.  

In evaluating the severity of the Veteran's PTSD, the Board is cognizant of the fact that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  However, the type of symptoms experienced by the Veteran is an important consideration in determining whether his disability picture warrants a 50 percent disability rating, as the rating criteria specifically requires "occupational and social impairment with reduced reliability and productivity due to such symptoms as . . . ."  38 C.F.R. § 4.130, Diagnostic Code 9434 (emphasis added).  Thus, to warrant a 50 percent rating, the evidence must demonstrate PTSD manifested by symptoms typical of equivalent to those in the rating criteria for a 50 percent rating.  Evidence of such is simply lacking in this case.

Further, as to the Veteran's GAF score of 45, recorded during the May 2009 private evaluation, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board notes that regardless of the GAF score assigned, that score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2011).  Although Dr. B. assigned a GAF score of 45, the findings in her examination report simply do not support the assignment of that rating.  Indeed, there is no evidence to suggest that the Veteran was suffering from the serious symptoms listed as examples suggestive of a GAF score ranging between 41 and 50.  The Board therefore finds that the actual symptoms reflected in the May 2009 evaluation are more probative than the GAF score recorded therein in terms of evidentiary value.  

Overall, the Board finds that the Veteran's PTSD has not been shown to result in social and occupational functioning with reduced reliability and productivity due to the specific symptoms listed in the rating criteria for a 50 percent rating, or ones equivalent in severity thereto.  Rather, the Veteran's social and occupational functioning has been impacted by symptoms such as those set forth in the 30 percent rating criteria and those symptoms resulted in no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  To the extent that the Veteran exhibited more moderate symptoms during this time, his overall disability picture has not been shown to more nearly approximate occupational and social impairment with reduced reliability and productivity, thus warranting a 50 percent rating.  See 38 C.F.R. §§, 4.7, 4.130, Diagnostic Code 9434.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for his service-connected depressive disorder.  The Board is unable to identify a reasonable basis for granting an increased rating at any point during the claim period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011); see Fenderson, supra.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected hearing loss disability and his service-connected depressive disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011), see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his hearing loss disability and depressive disorder are more severe than is reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to either of those disorders.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for his hearing loss disability or depressive disorder. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the hearing loss disability and/or depressive disorder present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321(b)(1).

C.  Effective Dates

The Veteran also seeks earlier effective dates for the awards of service connection for his left leg infections with scars and his hearing loss disability, as well as for the assignment of a TDIU.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a veteran, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a veteran who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek service connection.  Rather, he must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the Veteran for execution.  If received within 1 year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2008).

Residuals of Left Leg Infections, including Scars

In December 1946, the Veteran filed a claim of entitlement to service connection for an infection involving the blood and muscles of the left leg, from hip to ankle, and for shortening of the left leg.  In February 1947, on the basis of that claim, the RO granted the Veteran's claim of entitlement to service connection for shortening of the left leg, residual of old osteomyelitis and the residuals of acute, non-suppurative cellulitis of the left knee.  A noncompensable rating was assigned for each of those disorders, effective October 17, 1943.  Thereafter, the Veteran did not file a claim of entitlement to service connection for the residuals of a left knee infection with scars until March 15, 2006, many years after his separation from service.  

In July 2009, the RO awarded service connection for the residuals of a left knee infection with scars, and assigned a 10 percent rating, effective April 21, 2006.  In October 2009, VA notified the Veteran that the effective date had been revised to March 15, 2006.  There is no evidence of any communication prior to that date that could be construed as even an informal claim for service connection for the residuals of a left knee infection with scars.  Even if the residuals of a left knee infection with scars were identified prior to March 15, 2006, the date of the receipt of the claim controls, as it occurred later than the date entitlement arose.  

Therefore, while the Veteran contends that the effective date should be earlier than March 15, 2006, for his award of service connection for the residuals of a left knee infection with scars, the governing legal authority is clear and specific, and VA is bound by it.  Here, the date of receipt of the Veteran's claim of service connection was not within one year of his separation from active duty, and there was no specific claim of service connection for the residuals of a left knee infection with scars that was received earlier than March 15, 2006.  Consequently, the assignment of an effective date earlier than March 15, 2006, for the award of service connection for the residuals of a left knee infection with scars is not warranted.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Bilateral Hearing Loss 

The Veteran's initial claim of entitlement to service connection for hearing loss disability was also received by the RO on March 15, 2006.  In a July 2006 rating decision, the Veteran was granted service connection for bilateral hearing loss, which was evaluated as 10 percent disabling, effective March 15, 2006.  The Veteran disagreed only with the disability rating assigned.  An SOC addressing the Veteran's hearing loss disability rating was issued that same month.  However, the Veteran did not thereafter file a VA Form 9 (Appeal to the Board of Veterans' Appeals), and, as such, the July 2006 rating decision became final.  See 38 C.F.R. § 20.200 (an appeal to the Board consists of a timely NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal).  

The Veteran's current request for an effective date earlier than March 15, 2006, stems from a June 2010 statement wherein asserted that his award of service connection for hearing loss did not go back to the date of his claim.  However, in light of the finality of the July 2006 RO decision, and in the absence of a motion that the RO's July 2006 decision was clearly and unmistakably erroneous, the Veteran cannot obtain an effective date earlier than March 15, 2006.  Any assertion that he should be granted an earlier date cannot be pursued without formally attempting to vitiate the finality of the July 2006 RO decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final decision, in the absence of an attempt to vitiate the finality of that decision through an allegation of clear and unmistakable error, the claimant has merely raised a "freestanding" effective date claim that cannot remove the finality of the prior decision).

In Rudd, the Court held that the proper disposition of a free-standing claim for an earlier effective date claim was dismissal.  Id.  The Board is authorized to dismiss any appeal that fails to allege an error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.302 (2011).  Accordingly, the appeal as to this issue is dismissed.


In July 2006, the RO granted that claim and assigned a 10 percent disability rating, effective March 15, 2006.  As above, there is no evidence of any communication prior to that date that could even be construed as an informal claim of entitlement to service connection for a hearing loss disability.  Even if a hearing loss disability was identified prior to March 15, 2006, the date of the receipt of the claim controls, as it occurred later than the date entitlement arose.  Thus, there is simply no legal basis for an effective date prior to March 15, 2006 for a grant of service connection for a hearing loss disability.  As above, the law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis. 

TDIU

Unlike the Veteran's claims for earlier effective dates for service connection for his left leg infections with scars and the hearing loss disability, the claim associated with a TDIU involves an earlier effective date for an increased rating.  

Generally, the effective date of an award of increased compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As above, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2006).

Applicable statutory and regulatory provisions require VA look to all communications from the veteran which may be interpreted as applications or claims -- formal and informal -- for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

Applicable VA law and regulations state that when the Veteran has a schedular rating which is less than total (for a single disability or combination of disabilities), a total rating may nonetheless be assigned.  If, as in this case, there are two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Advancing age and nonservice-connected disability are not considered in the determination of whether a veteran is entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2011).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, VA received the Veteran's formal claim (VA Form 21-8940) for a TDIU on March 18, 2009.  At that time, a combined 50 percent rating was in effect for the Veteran's service connected bilateral hearing loss disability, evaluated as 50 percent disabling; epidermophytosis of the feet, evaluated as noncompensably disabling; and the residuals of cellulitis of the left knee, evaluated as noncompensably disabling.  However, service connection was subsequently granted for the following disorders:  a depressive disorder, evaluated as 30 percent disabling effective December 22, 2008; tinnitus, evaluated as 10 percent disabling, effective March 15, 2006; and the residuals of left knee infections with scars, also evaluated as 10 percent disabling, effective March 15, 2006.  Such additional disabilities raised the Veteran's combined rating to 70 percent, effective December 22, 2008.  Not only did that combined rating meet the criteria for TDIU under 38 C.F.R. § 4.16(a), the RO cited the report of a March 2009 psychological examination by J. B., Ph.D. as to the Veteran's employability.  Dr. B. indicated that due to the Veteran's service-connected depression, he was not capable of substantially gainful employment.  Inasmuch as the Veteran effectively met the criteria for a TDIU on December 22, 2008, the RO assigned that as the effective date of his TDIU.  

There is no evidence on file that the Veteran met the criteria for a TDIU prior to December 22, 2008, nor is there any evidence that he was unemployable due to service-connected disability prior to that date.  Although he had not worked since retiring from the railroad in October 1973, it must be emphasized that being unemployed or having difficulty finding employment is not the same as being unemployable.  Indeed, on his March 2009 application for a TDIU, he noted that he had not sought employment since his retirement from the railroad.  While he informed Dr. B. that he had been forced to retire from the railroad due to disability, he cited Paget's disease, a nonservice-connected disability, as the reason for his disablement.  Moreover, the preponderance of the evidence tends to refute the report that the Veteran retired due to disability.  As noted above, a statement from the Veteran's former employer and the report of the February 2010 VA examination shows that he retired due to age or length of service, not disability.  

In sum, the evidence shows that the Veteran did not meet the rating percentage criteria or the unemployability criteria for a TDIU prior to December 22, 2008.  As such, an earlier effective date for a TDIU is not warranted, and the appeal is denied.  


ORDER

Entitlement to service connection for eczema is denied.  

Reduction of a 50 percent rating for service connected bilateral hearing loss was improper; restoration of a 50 percent rating is granted.

Entitlement to a rating in excess 50 percent for service-connected bilateral hearing loss is denied.  

Entitlement to an initial rating in excess 30 percent for a depressive disorder is denied.  

Entitlement to an effective date prior to March 15, 2006, for the award of service connection for a left leg infection, including scars, is denied.  

Entitlement to an effective date prior to December 12, 2008, for the assignment of a TDIU is denied.  

The appeal for an effective date earlier than March 15, 2006, for the grant of entitlement to service connection for bilateral hearing loss is dismissed.



______________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


